Citation Nr: 0523784	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for HIV infection, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C, to 
include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for chronic renal 
insufficiency. 

4.  Entitlement to service connection for pancreatitis, to 
include as a result of exposure to Agent Orange and/or 
service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and June 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned Law 
Judge in May 2005.  

The claim of service connection for pancreatitis is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

1.  Hepatitis C and HIV infection are etiologically related 
to the veteran's service-connected PTSD.  

2.  Chronic renal insufficiency is etiologically related to 
the veteran's service-connected hepatitis C and HIV 
infection.


CONCLUSIONS OF LAW

1.  HIV infection and Hepatitis C are proximately due to or 
the result of service-connected PTSD.  38 C.F.R. § 3.310 
(2004); VAOPGCPREC 7-99; VAOPGCPREC 2-98.

2.  Chronic renal insufficiency is proximately due to or the 
result of the veteran's service-connected PTSD.  38 C.F.R. 
§ 3.310 (2004); VAOPGCPREC 7-99; VAOPGCPREC 2-98.


REASONS AND BASES FOR FINDING AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Additionally, the Board notes that the law provides that 
disability due to abuse of drugs or alcohol cannot be the 
basis for service-connected disability compensation.  38 
U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  

38 U.S.C.A. §§ 1110 provide that "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  This 
particular provision applies only to claims filed after 
October 31, 1990, as is the case here.  See OBRA, § 8052(b).  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order), the 
Federal Circuit addressed this provision.  The Court stated 
the following:

"the best interpretation of the statute is that it 
precludes compensation only in two situations: 1) for 
primary alcohol abuse disabilities; and 2) for secondary 
disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  By "primary," we 
mean an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.  We do 
not think that the language of § 1110 precludes 
compensation in the third situation -- i.e. . . where an 
alcohol abuse disability arises secondarily from or as 
evidence of the increased severity of a non-willful 
misconduct, service-connected disorder.  By using the 
terms "disability resulting from" or "disability [that] 
is a result of," we think that Congress intended the 
cause of the disability to be determinative in assessing 
whether, under § 1110, a disability qualifies for either 
authorization for compensation under the provision or 
whether it fits within the language of express exclusion 
from compensation.  For purposes of determining whether 
a veteran is entitled to compensation, § 1110, in its 
first line, refers to "disability resulting from 
personal injury suffered or disease contracted in line 
of duty," and "aggravation of a preexisting injury 
suffered or disease contracted in line of duty."  The 
last line of § 1110 contains an express exclusion from 
recovery: "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The final six 
words were added by the 1990 amendment. Thus, 
compensation is authorized if the disability is caused 
by an "injury suffered or disease contracted in line of 
duty."  Compensation is precluded if the disability is 
caused by "the veteran's own ..... abuse of alcohol or 
drugs."

VA regulations provide that alcohol and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(3), 3.310.  

In sum, the law currently provides that where a service-
connected disability has caused chronic alcohol or drug use, 
secondary service connection, including disability 
compensation, is available under 38 C.F.R. § 3.310(a) for 
disability due to such chronic alcohol or drug use.

At the outset, the Board notes that service connection is 
currently in effect for PTSD, which has been assigned a 70 
percent disability evaluation.  

In September 1999, the veteran requested service connection 
for Hepatitis C and HIV infection as secondary to his 
service-connected PTSD.  

In April 2001, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that he had been requested 
to render an opinion as to whether service connection was 
warranted for Hepatitis C and HIV infection as secondary to 
the veteran's service-connected PTSD.  

At the time of the examination, the veteran reported that he 
first began using drugs in Vietnam (heroin and pills).  The 
veteran stated that he regularly used heroin from the time he 
was in Vietnam until 1995.  He indicated that he was very 
afraid in the field in Vietnam and he used drugs to cope with 
the anxiety and fear of being in combat.

The examiner noted that the veteran had serious and 
significant medical problems, including severe hypertension, 
Hepatitis C, and HIV positive status, diagnosed in 1992.  The 
veteran stated that he could not remember when his Hepatitis 
C was diagnosed.  The veteran was also noted to have kidney 
failure and to have been on dialysis for the past 25 months.  

Following examination, diagnoses of PTSD, chronic; opiate 
dependence in full remission; acquired immune deficiency 
syndrome; Hepatitis C; kidney failure (on dialysis); and 
hypertension, were rendered.  

The examiner indicated that it was as likely as not based on 
the present examination that the veteran's Hepatitis C and 
HIV conditions resulted from self medication of acute stress 
symptoms and resulting PTSD symptoms from his tour of combat.  

At the time of a April 2001 VA HIV related illness 
examination, the veteran was noted to have been diagnosed 
with HIV in 1992.  Diagnoses of HIV, Hepatitis C, end stage 
renal disease on dialysis, hypertension, and PTSD were 
rendered.  

On a May 2003 VA psychiatric examination report, the examiner 
indicated that it was as likely as not that the veteran's 
alcohol and substance dependence were related to his PTSD.  

At the time of his May 2005 hearing before the undersigned 
Law Judge, the veteran testified that he found out that he 
had Hepatitis C through normal testing.  He also reported 
that he was diagnosed with HIV in 1992.  

Service connection is warranted for HIV infection and 
Hepatitis C as secondary to the veteran's service-connected 
PTSD.  The Board notes that the veteran has reported that he 
used alcohol and heroin to cope with his PTSD symptoms.  
Moreover, the May 2003 VA examiner indicated that the 
veteran's substance and alcohol dependence were related to 
his service-connected PTSD.  His opinion was rendered after a 
comprehensive review of the claims folder and a thorough 
examination of the veteran.  Finally, the April 2001 VA 
examiner indicated that it was as likely as not based on 
examination that the veteran's Hepatitis C and HIV conditions 
resulted from self medication of acute stress symptoms and 
resulting PTSD symptoms from his tour of combat.

Based upon the April 2001 and May 2003 VA examiners' opinions 
and the testimony of the veteran, service connection is 
warranted for HIV infection and Hepatitis C which is due to 
drug abuse which is secondary to the veteran's service-
connected PTSD.  See VAOPGCPREC 7-99, VAOPGCPREC 7-99.

Turning to the claim of service connection for chronic renal 
insufficiency, the Board finds that the evidence supports the 
claim.  A July 14, 1998 VA outpatient treatment report 
relates the veteran's chronic renal insufficiency to his HIV 
infection and Hepatitis C.  The examiner's diagnosed chronic 
renal failure secondary to HIV/hepatitis C.  In making this 
diagnosis, the physician pointed to the results of the 
veteran's biopsy report.  This medical statement is not 
contradicted by other medical evidence of record.  Therefore, 
the Board affords this statement great probative value.  
Given the forgoing, the Board concludes that service 
connection is warranted for chronic renal insufficiency.


ORDER

Service connection for HIV infection is granted.

Service connection for Hepatitis C is granted.  

Service connection for chronic renal insufficiency is 
granted.


REMAND

With regard to the veteran's claim of service connection for 
pancreatitis, the Board notes that there has been no opinion 
rendered as to the etiology of this disability, to include 
whether it is related to his recently granted service-
connected hepatitis C, HIV or chronic renal failure, whether 
it is related to the veteran's drug use which was caused by 
the veteran's service-connected PTSD, or whether it is 
related to some incident of service.  

Under these circumstances, the case is REMANDED for the 
following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current pancreatitis.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's pancreatitis.  
Specifically, the examiner is requested 
to render the following opinions:  
Whether it is at least as likely as not 
(50 percent probability or greater) that 
any pancreatitis found, is related to the 
veteran's service-connected hepatitis C, 
HIV, chronic renal failure and/or drug 
use which is secondary to the veteran's 
PTSD.  The examiner should also opine as 
to whether any incident or finding in 
service represents the onset of the 
veteran's pancreatitis.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim can be granted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


